Dale Price, Justice, dissenting. It is beyond dispute that a welfare recipient is constitutionally entitled to notice and a hearing prior to termination of benefits. This is the unequivocal holding of Goldberg v. Kelly, 397 U.S. 254 (1970), which the majority recognizes. I dissent because the majority fails to recognize that the EMS-1 form, which seemingly affords the appellant a pre-termination hearing, in reality, does not. The opportunity for the appellant to exercise her due process rights is merely illusory. The flaw in the form is that it tells the recipient, “comply with this request for information by a certain date or your benefits will be terminated.” The form also tells the recipient that, by that same date, she must ask for a pretermination hearing. A recipient in the appellant’s position, believing she has complied with the request, has no reason to know her benefits will be terminated, and therefore, has no reason to request a hearing. The majority would have the appellant and others in her position take an absurd step to protect their constitutional rights: any time they respond to a request for information, they must accompany that response with a request for a hearing, just in case the response is defective or for some reason, such as misdelivery of mail, fails to reach the department in time. The EMS-1 form clearly does not implement the due process envisioned in Goldberg v. Kelly, supra. That case recognized that the purpose of a pre-termination hearing is to determine the validity of the grounds for termination before benefits are withdrawn. This appellant simply did not have that opportunity. She was told that her case would be closed unless she met certain conditions. She had good reason to believe she met those conditions. (Even though her response was outside the deadline on the form, the appellee admits that its caseworkers do not rigidly observe the deadlines and often allow an extra few days for response time.) By the time the appellant knew her case would be closed, it was too late to request a hearing. One of the central requirements of the constitutional right to due process is that a hearing must be afforded at a meaningful time and in a meaningful manner. Armstrong v. Manzo, 380 U.S. 545 (1965). The appellant was constitutionally entitled to be heard before her change in status occurred. The EMS-1 form, in its present format, does not provide a meaningful opportunity for a pre-termination hearing. I would reverse and remand. Dudley and Glaze, JJ., join in the dissent.